Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
	The office acknowledges Applicants’ amendments, affidavits and arguments (5/5/2022) in response to the office action dated 12/07/2021. Claims 1-5, 8-11 has been amended. Claims 6-7, 12-15 has been cancelled. Claims 1-5, 8-11 are pending. In view of cancelation of claims 6, 12 and 15, 112(b) rejection is withdrawn. Applicants amendments and affidavits have been fully considered but are moot in light of the new rejections presented in this action. Applicants claim amendments necessitated the new rejections presented in this office action. Accordingly the action is made final. Claim 8 is withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-5, 8-11 and are herein acted on the merits.
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20100256174) and Hidetoshi et al. (Applicants cited IDS: JP 2004323502 A, see English translation) in view of Ishibashi et al. (US 20100234471). 
Yamaguchi teaches an external preparation composition containing active agents and fatty acid based ionic liquid (Abstract). A matrix type patch comprising the composition can be prepared to provide a pharmaceutical product that exhibits favorable transdermal absorbability [0018], [0065]. The content of the drug or the salt thereof can be set to an amount of 1-20% [0028]. The external preparation composition can comprise a drug selected from diclofenac [0016], p 2, col. 2, line 27-28, 32, [0024], claims 11-12) and a local anesthetic, e.g. lidocaine ([0016], col. 2, lines 32-36, [0025], claims 13-14). A patch preparation comprising an external preparation composition according to any of (1) to (34) formulated with a styrene-isoprene-styrene copolymer as a patch base (see (35) of page 3, col. 1). The external preparation composition can comprise isopropyl myristate or diethyl sebacate (p 2, col. 1, see (28), [0050]). The reference teaches ionic liquid of diclofenac [see (d) ionic liquid of diclofenac, p 4, col. 1). The reference teaches that an adhesive is used as a base in patches and the adhesive described here is an elastomer, e.g. styrene-isoprene-styrene (SIS) [0050], [0060]. The reference teaches a transdermally absorbable composition containing diclofenac and diclofenac lidocaine salt, diclofenac and lidocaine in combination (example 7). Also taught is the transdermal absorbable composition of lidocaine (example 8, table 18). 
Hidetoshi explicitly teach an anti-inflammatory and analgesic external preparation comprising diclofenac lidocaine, ratio of local anesthetic 1 part by mass to 0.2-5 parts by mass of anti-inflammatory agent (see claims 1-4, title). The reference teaches a plaster composition comprising styrene-isoprene-styrene block copolymer; diclofenac, lidocaine hydrochloride that are dissolved in solvents and the mixture is applied directly to on polyester fabric and cut into desired size creates a plaster [0093]. The reference teaches that by adding a local anesthetic agent to the non-steroidal composition, the solubility, stability, percutaneous absorbability and skin irritation can be improved [0022] [0032]. The present invention is related to the external type, e.g. plaster [0037]. 
Yamaguchi and Hidetoshi do not teach the lactic acid salt of lidocaine in the composition. 
Ishibashi et al. teaches tape preparation comprising a lactic acid salt of lidocaine as an active ingredient (See claims 1, 7, [0036]). Ishibashi teach that the composition comprises adhesive mass layer relates to a composition excluding a medicinal ingredient, called a base in a tape preparation, and comprises an elastomer, e.g. styrene-isoprene-styrene block (hereinafter referred to as SIS) copolymer [0038]. The reference teaches lidocaine as local anesthetic and various external preparations are known in the art [0002]. The reference teaches that a lactic acid salt of lidocaine (an equimolar salt) produces an ionic liquid (an ambient temperature molten salt) and have also found that formulating the ionic liquid of lidocaine into a tape preparation causes no precipitation of a lidocaine crystal in the base in the tape preparation even in a high concentration of lidocaine, and that lidocaine in the form of an ionic liquid to make the skin permeability thereof higher than otherwise [0007]. The transdermal absorption promotion agent include isopropyl myristate, isopropyl palmitate, diisopropyl adipate, methyl laurate, diethyl sebacate and propylene carbonate [0045], Table 4, [0079]. 
A person of ordinary skill in the art before the filing date of the invention would have found it obvious to arrive at the currently clamed external matrix type preparation because (i) Yamaguchi teach preparation of external matrix tape comprising lidocaine and/or diclofenac with an elastomer, styrene-isoprene-styrene block (SIS) patch (ii) Hidetoshi teach plaster preparation comprising both diclofenac and lidocaine salt mixed with SIS polymer. Further teaches that by adding a local anesthetic agent to the non-steroidal composition, the solubility and stability can be improved (iii) Ishibashi teaches external tape preparation comprising anesthetic lactic acid salt of lidocaine (ii) formulating the ionic liquid of lidocaine into a tape preparation causes no precipitation of a lidocaine crystal. From the teachings of Ishibashi a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the lactic acid salt of lidocaine in Yamaguchi and/or Hidetoshi patch formulation. One of ordinary skill in the art would have been motivated to use lactic acid salt of lidocaine in an external preparation matrix patch formulation that comprises lidocaine and diclofenac is in expectation of a reasonable amount of success in obtaining the composition. Further one of ordinary skill in the art would have been motivated to use lactic acid salt of lidocaine pharmaceutical salt in the formulation to make a composition that causes no precipitation of a lidocaine crystal. 
As to the amount of lidocaine to diclofenac, Yamaguchi teach 1-20 % of the active agent in the composition and Hidetoshi teaches 1 part of anesthetic, e .g. lidocaine to 0.2-5 parts of anti-inflammatory, e.g. diclofenac. From such teachings a person of ordinary skill in the art would have found it obvious to combine 5 moles of lidocaine and/or its salt per mole of diclofenac. As to matrix type patch preparation Yamaguchi is explicit that external matrix type preparation can be formulated with the active agents and Hidetoshi teach mixing diclofenac, lidocaine and SIS polymer and making it as a mixture for plaster composition. It is noted that a matrix patch is an adhesive patch with medicine distributed through the adhesive. Thus Hidetoshi’s preparation is a matrix patch type preparation where the mixture of the active ingredients is mixed and distributed in SIS. Thus claim 1 would have been obvious over the combined prior art teachings. As to claims 2-3, 9 if 1 part of lidocaine salt and 0.2 parts of diclofenac (Hidetoshi) or 1-20 % the active ingredient lidocaine salt and diclofenac (Yamaguchi) is added to the composition the limitations are addressed. As to claim 4-5, 10-11, the adhesive layer further comprises an ester, Yamaguchi teaches isopropyl myristate and diethyl sebacate in the external preparation and Ishibashi teach transdermal absorption promotion agent include isopropyl myristate, diisopropyl adipate, methyl laurate, diethyl sebacate and propylene carbonate. Thus a person of ordinary skill in the art would have found it obvious to add an ester as currently claimed in the adhesive layer for promoting transdermal absorption.
			Response to Applicants’ Affidavit
Applicants affidavit filed in regards to the unexpected results have been fully considered. However, the data relates to the comparison of matrix type patches of polyacrylate (acrylic polymer) and styrene-isoprene-styrene block polymer (SIS). However the prior art as above teach SIS in the composition comprising lidocaine salt and diclofenac. The unexpected results would have been obvious over the prior art teachings.

Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nardi composition include matrix type patch, the composition comprising lidocaine and diclofenac. The adhesive that can be used include styrenic rubber based pressure sensitive adhesives (WO 2018/141661, effective filing date 31 Jan 2017). 
				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents /docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627